Title: To James Madison from John Murray Forbes, 20 October 1808
From: Forbes, John Murray
To: Madison, James



Sir,
Hamburg 20th. Octob. 1808.

I had last the honor of addressing Your Excellency under 18th. March last, which having gone in three Copies, one of them must have got safe to hand.My communications have not been more frequent, because good opportunities have been rare; and my discussions here having been entirely with the French Authorities, I have found it necessary to make the most detailed reports to His Excellency General Armstrong at Paris.
As to information on general political events, the present state of the press on the Continent occasions the most distorted and erroneous views of these subjects and the truth being suppressed, the imaginations of political dreamers produce the most ridiculous Rumors, which I should feel ashamed to present to Your Excellency.  In short, for the last Six Months the South of Europe has been the only theatre of great events and those You will have learned through the direct communications of our Public Agents in that Quarter or through the English Gazettes, which are much more regularly received in the U. S. than here.
Of the mysterious meeting of the Emperors of France and Russia which lately took place at Erfurt, nothing has transpired, except the details of their public ceremonies and amusements.  Many believe (and I confess myself of the Number) that nothing of importance has been discussed, but that the whole was a political farce intended to amuse the Potentates of the North until the Tragedy of the South should be accomplished.  The Emperor of Austria sent an Envoy to compliment the two Emperors and probably to watch their movements, but if there were any discussions of importance it is not thought that this Minister partook in them.  Austria continues her hostile attitude and it appears, that in Hungary a patriotic enthusiasm prevails.  It seems also that the Court-Gazette of Vienna has freely published all the Official pieces of the Spanish Patriots.  This circumstance shews that the Austrian Cabinet is not quite so obsequious to the politics of France as the other Cabinets of the European Continent.  It also shews that it is not wholly indifferent to Spanish events.  Some Novellists pretend that the late interview at Erfurt was closed with great coolness between the two Emperors, and there are many who believe in great changes in the political dispositions of the northern Cabinets.
The events of the present unexampled Crisis every day give new lustre to the Wisdom of the American Government  No measure ever was more wise or more indispensably necessary than the Embargo laid on our Vessels, by which we have been compleatly detached from the thorny politics of the old World.  Some abuses of our flag might perhaps have been prevented, had the Embargo been accompanied by a Proclamation, directing all Ships abroad to proceed home and forbidding under pain of disavowal and confiscation, the undertaking of any Voyage except from the Ports where the Ships were at the Knowledge of the Proclamation to a Port of the U. S.  This view of our case probably did not escape the vigilance of our Executive, but it is to be presumed that good reasons influenced the President against such a measure.  Through the politeness of a friend, I was furnished at the time with a manuscript Copy of some very useful and ingenious observations inserted in the National Intelligencer on our Embargo.  I handed them to the Editor of the Official Gazette of this City, who gave a part of them in a mutilated form.  I thought them so well-deserving a faithful republication that I had them printed in English and circulated them anonymously here.  One of the papers I take the liberty to inclose.  I was therefore much astonished ten days afterwards to see a large extract of these observations in the Gazettes of Paris with my name as the supposed Author.  As the impression of these observations could not be unfavorable to our Country or Government, I have no apprehension that my conduct will be disapproved; although I certainly never intended to send this paper forth under my official or personal character.
Among the occurrences in my Consular District, only two merit Your Excellency’s attention.  Some time since Mr. Eudel, having only two days before assured me that no particular difficulty or cause of impeachment existed as to any of the Ships here except the Lucy, which had been condemned, offered this Ship and the Ship Two Friends, for Sale.  On personal application I found that there existed no precise judicial condemnation of either of these Ships, but that they were supposed to be embraced in a general sweeping Imperial Confirmation of all the Seizures made in the District by the Chief of the Douaniers up to 1st. Janry. 1808.  I therefore wrote to the Director of the Douaniers, to the French Minister and to General Armstrong our Minister at Paris, the Letters of which I have the honor to transmit Copies, inclosed.  It having been fully proved that the Lucy had loaded in London for British Account, with false Certificate of Origin and, as I have before reported, a false Sea Letter I have never opposed any of the proceedings in her Case.  Your Excellency will observe that my letters refer only to the case of the Two Friends  My opposition in this case as in almost every instance, has proved unavailing and the Ship having been sold at Auction has been purchased by the former Owners.  Almost the only case in which my official intervention has availed with the French Authorities has been that of some of our Seamen who had enlisted in the French Service.  On my demand, they have been immediately given up and Capt. Bergeret, charged with this department, very politely gave Orders forbidding the further enlistment of American Seamen, without my Consent, which Your Excellency may well imagine will not be given.
Another case which has been attended with much difficulty has been the expedition of the Ship by which this letter goes.  After many months unceasing Solicitation at Paris, our Minister obtained permission of the Emperor to send a Ship from here in order to take home our destitute Seamen.  Orders came from the different heads of Departments at Paris to the corresponding Authorities here to permit the sailing of a Ship, the choice of which was left to me. After so long a detention all the Captains were equally anxious to obtain the preference, and the Choice was an unpleasant task which I thought best to avoid by convening the Captains and suffering them to draw lots for the preference.  This was done; and the fortunate Ship was the Washington, Capt. Case, lying in the Danish Port of Gluckstadt, where it has since appeared there exists an Embargo; more than four Weeks ago, applications were made from Gluckstadt and through the Danish Chargé d’Affaires here for permission for the Washington to sail; until this hour (28th. Octob.) no answer has been received.  Hearing that the King had come to Kiel, I addressed a most respectful Memorial to him and sent it by the Danish Chargé d’Affaires, who left this on the 25th. Inst., and promised to deliver my Memorial to the King in person, and as soon as an answer was obtained, to communicate it to me by Express.  I am expecting it every hour.  This delay is not only inconvenient on account of the approach of Winter, but because about forty of our Seamen are embarked, together with their necessary Provisions, and if I should be obliged to make choice of another Ship I apprehend some difficulty in transhipping the provisions.
Novb. 6th.
I have at length obtained permission of the King of Denmark for the Washington to sail; but the present Wind, although very favorable for the Ships departure from the Elbe, has so far forced the Water out of the Harbour of Gluckstadt, that she cannot get out into the River.  The weather is extremely cold and I am seriously apprehensive that the ice will form, and the Ship may, after all my efforts, be detained.
It is difficult to describe to Your Excellency the endless formalities which attend all public measures in this vicinity under the present circumstances; There are three different French Departments, the City of Hamburg and the King of Denmark to be consulted as to all movements on this River
As soon as the Washington has sailed, I shall make out my account of Disbursements and forward as heretofore a Copy to our Minister at Paris, reserving to settle my General Account with the Secretary of the Treasury on my arrival in the U. S. which I hope will be early in the Spring as I expect through the influence of the French Minister, to obtain permission for another Ship to sail in April or May next.
It is now confidently Said that the French Troops are immediately to evacuate Holstein and that the Hanse Towns will remain under the Government of His Highness the Prince of Ponte Corvo.  Allthe veteran Troops are drawing off from here towards France, and it is said a new Corps, chiefly composed of Conscripts, will be formed here, to have the name of "the Army of the Govt. of the Hanse Towns".
Novr. 9th. 1808.
At length the elements have so far favored my views as to permit the Washington to come out of the harbour of Gluckstadt into the Elbe.  I proceed early to morrow morning to join the Ship and compleat her expedition.
We have here to day the news of the arrival at Paris of an English Messenger with an Answer to the joint Russian and French proposal of Peace.  Nothing certain is Known of the nature of this answer, but my private letters from Holland state that it is there said that the English Government has proposed to enter into Negociation, provided that the French will previously suspend all operations against Spain.  From the positions of the French Army and it’s great number it will be impossible for France to admit this condition.  I do not believe in the possibility of a peace.  I have the honor to be, With great Respect, Your Excellency’s Obedient Servant

J: M: Forbes

